Claims 1-2, 4-5, 7-13, 15-17 have been amended.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner’s amendment was approved in a telephone conservation by Mr. Christopher Maier on 4/14/2021.
The application has been amended as follows:
Claims 11-18 have been cancelled in the Examiners Amendment-16455721.pdf document attached.
Claims 1-10 have been allowed.
The 35 U.S.C. 112 (pre-AIA ), second paragraph rejection for claims 1-18 has been overcome based on Applicant arguments.
Applicants arguments regarding the limitation: “…the BC avoids performing an operation of calibrating a time of a local clock of the BC according to the first time deviation…” is persuasive.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The following underlined claim limitation is not disclosed by any prior art: 
Independent claims 1, 7 recite “…the BC avoids performing an operation of calibrating a time of a local clock of the BC according to the first time deviation…”.
the BC avoids performing an operation of calibrating a time of a local clock of the BC according to the first time deviation…”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722.  The examiner can normally be reached on M-F 8 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPA BELUR/Primary Examiner, Art Unit 2472